Citation Nr: 0837853	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-10 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center in
 Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for private medical treatment from 
May 31, 2003, to June 3, 2003.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel











INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Network Authorization and Payment 
Center in Fort Harrison, Montana.


FINDING OF FACT

A claim for payment or reimbursement of unauthorized medical 
expenses incurred for private medical treatment from May 31, 
2003, to June 3, 2003, was not received within 90 days after 
the date the veteran was discharged from the private medical 
facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred for private medical treatment from 
May 31, 2003, to June 3, 2003, have not been met.  38 C.F.R. 
§ 17.1004 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As this case concerns a legal determination as to whether the 
veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim.  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required.  38 C.F.R. § 17.132.

The veteran was notified of the decision and his appellate 
rights in July 2005 and provided with a the Statement of the 
Case in January 2007 that informed him of the evidence that 
VA had considered, the pertinent laws and regulations, and 
the reasons and bases for VA's decision.  Medical evidence 
regarding the reported non-VA medical treatment in May and 
June 2003 has been obtained and associated with the claims 
file.  Based upon the above analysis, the Board finds that VA 
has fulfilled its duty to assist the appellant in the 
development of the current claim.

II.  Legal Criteria

Generally, in cases where the veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008 (2007).  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Pub. L. No. 
106-117, 113 Stat. 1553 (1999).

A claimant for payment or reimbursement under 38 U.S.C.A. § 
1725 must be the entity that furnished the treatment, the 
veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the 
veteran.  38 C.F.R. § 17.1004(a).  To obtain payment or 
reimbursement for emergency treatment under 38 U.S.C.A. § 
1725, a claimant must submit to the VA medical facility of 
jurisdiction a completed standard billing form (such as UB92 
or a HCFA 1500).  38 C.F.R. § 17.1004(b).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 
17.1004(d).

III.  Analysis

In this case, the veteran has not argued nor does the 
evidence suggest that prior authorization was obtained.  
Therefore, the matter for inquiry is whether the veteran is 
eligible for payment or reimbursement for medical services 
which were not previously authorized.

Review of the record shows that the veteran was treated at 
Swedish Medical Center in Englewood, Colorado, from May 31, 
2003, to June 3, 2003, after suffering a cervical spine 
injury in a fall from a horse.  The veteran is not service 
connected for any disability.  

The record clearly reveals that the claims for payment or 
reimbursement were received by VA on May 9, 2005.  As the 
veteran filed the claim over 90 days after he was discharged 
from Swedish Medical Center, he is ineligible to receive 
payment as set forth in 38 C.F.R. § 17.1004(d). 

The veteran has reported that he was unaware of the Veterans 
Millennium Health Care and Benefits Act and its requirements 
until May 2005.  While it may well be that the veteran would 
have filed his claim sooner if he had been aware of the 
process, the Board is precluded from awarding benefits where 
they are not allowed by statute.  See McTighe v. Brown, 7 
Vet. App. 29 (1994).  The Board is sympathetic to the 
veteran's situation; however, it cannot grant the veteran's 
claim unless the facts of the case meet all the requirements 
under 38 C.F.R. § 17.1000-1008, including the filing 
requirements under 38 C.F.R. § 17.1004.  As the veteran's 
claim failed to meet the filing requirement under 38 C.F.R. § 
17.1004(d), the Board must deny the claim.  



ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred for private medical treatment from May 31, 2003, to 
June 3, 2003, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


